       Case 2:19-cr-00008-NR Document 2185 Filed 07/14/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA,                   )
                                            )
      vs.                                   ) 2:19-cr-8-NR-46
                                            )
CHRISTOPHER THREET,                         )
                                            )
              Defendant.                    )
                                            )
                           TENTATIVE FINDINGS
      The Court has received and reviewed the plea agreement, Presentence
Report (“PSR”), the Addendum thereto, and all sentencing memoranda that
have been filed by the parties. Based on the Court’s consideration of those
matters, and given the lack of objections by either party, the Court tentatively
finds and concludes that it will adopt the findings and conclusions of the PSR
relative to sentencing, including its calculation of the Advisory Sentencing
Guidelines.
      Mr. Threet has been detained since his arrest, and so the Court
tentatively finds that he is not a candidate for voluntary surrender based on
the provisions of 18 U.S.C. § 3143(a)(2).
      Finally, the Court tentatively concludes that the sentence in this case
will not include a term of supervised release.
      DATED this 14th day of July, 2020.
                                             BY THE COURT:


                                             /s/ J. Nicholas Ranjan
                                             United States District Judge




                                      -1-
